Chief Justice Robertson
delivered the Opinion of the Court.
As the County Court obviously erred in this case, in ordering the opening of a road through the lands of the plaintiffs in error, without any notice to, or appearance by them, or any of them — the only question we shall consider, is, whether the writ of error, as now brought, upon a matter of law, will lie to this Court, without any appeal first to the Circuit Court.
The general jurisdiction of this Court certainly embraced this case prior to the enactment of the statute of 1796, which authorized the assignment of “errors upon matters of fact, as well as upon matters of law;” and therefore, the subsequent statute of 1830, repealing so much of the act of 1796 as gave this Court jurisdiction over both errors in fact and in law in road cases, and authorizing appeals and writs of error to the Circuit Court to revise both kinds o(f errors, and also restricting appeals and writs of error, from the Circuit Courts to this Court, to the revision of errors in law only — should, in our opinion, be understood as not abolishing the pre-established and general jurisdiction of this Court, over mat*331ters of law alone, upon appeals or writs of error immediately to revise the orders of the County Courts; but as being, in that respect, merely cumulative.
Wherefore, the order in this case is set aside, and the case remanded.